Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed July 19, 2022, is acknowledged. Claims 1-5, and 7 are amended. Claim 6 is cancelled. Claims 8-9 are new.
Claims 1-5 and 7-9 are pending in the instant application.
Claim Rejections - 35 USC § 112
Regarding claims 8 and 9, the phrase "The EEG biofeedback system according to Claim 7, wherein the EEG biofeedback method further comprises" renders the claim indefinite because it is unclear whether the applicant is claiming a system or method. Per MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)”. 
Claim 9 inherits the same deficiencies of claim 8. 
Response to Arguments
Applicant’s arguments, see pages 29-30, with respect to the objections to the drawings, the specification and claims 1 and 5 have been fully considered and are persuasive in light of the amendments. The objections to the drawings, the specification and claims 1 and 5 are withdrawn.
Applicant’s arguments, see pages 30-33, with respect to the 112(a) rejection of claims 1-7, specifically the arguments regarding, a connection between the computer device and the head-mountable biofeedback apparatus, whether the computer device is incorporated into the head-mountable device, for features (c) and (d), the mechanism of finding "channels with maximum absolute power of theta", how the multisensory learning process is implemented by the biofeedback have been fully considered and are persuasive.
Applicant’s arguments, see page 31, with respect to the 112(a) rejection of claims 1-7, specifically the arguments regarding the algorithms or programming that analyze the data collected to provide the audiovisual feedback or how the system selects/determines audiovisual feedback to drive the intended use in features (a)-(d) have been fully considered but they are not persuasive. As the claimed invention stands in the specification and amended claims, “a head-mountable biofeedback apparatus including an electrode array” measure “bioelectrical signals generated by a cerebral cortex of a user's brain” and “a computer device for receiving and analyzing the bioelectrical signals measured” that provides “an audiovisual feedback to the user, wherein the audiovisual feedback includes an animation with music changing in frequency, volume, or rhythm in response to brainwaves of the user”. The claimed device does not declare anything that would separate the claimed invention from a head-mounted EEG measurement device, measuring brain activity, connected to a computer (a personal computer would suffice) and the computer turns the measured brain activity into animation that contains music that changes in response to the measured brain activity. As mentioned in Office Action dated May 16, 2022, paragraph 41 on page 10, features or steps (a)-(d) are intended use of the system and do not further limit the claimed system. The system will provide the feedback and measure brain activity, but how the system affects features or steps (a)-(d) is not described in the claims or specification. There is no unique algorithm, software, method, or process described in claims 1-9 or the specification that would separate the claimed invention from other inventions that contain the same components. There is no unique algorithm, software, method, or process described in claims 1-9 or the specification that would lead one familiar with the art to understand how the system impacts features or steps (a)-(d). An example of this would be “the system provides animation that turns green as delta or theta waves in the Broca or Wenicke areas decrease and the said animation turns red as delta and theta waves in said areas increase”. There is not information in the specification or claims similar to the previous statement that would lead one to understand how the computer directs the animation that is configured to perform or enable steps (a)-(d).
Claims 8 and 9 inherit the same deficiencies as claim 7. 
Applicant’s arguments, see page 33, with respect to the 112(b) rejections to claims 1-7 have been fully considered and are persuasive in light of the amendments. The 112(b) rejections to claims 1-7 are withdrawn.
Applicant’s arguments, see pages 34-40, with respect to the 102 and 103 rejections of claims 1-7 have been considered but are not persuasive in light of the amendments. The applicant’s arguments do not address the examiner’s remarks regarding the original claim set and are based on the amendments which do not overcome the prior art rejections in light of the disclosed prior art below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2016182974A1) and further in view of Ramirez (“Musical neurofeedback for treating depression in elderly people” NPL Cite W, 2015) as evidenced by as evidenced by Nunez ("Electroencephalogram", NPL Cite U). 
Regarding claim 1, Kim discloses a head-mountable (abstract “head-mounted frame”) biofeedback apparatus (Paragraph [0123] “the present invention further comprises a neurofeedback loop. “ “Neurofeedback is also called EEG Biofeedback”), including an electrode array (Paragraph [0047] “a head-mounted EEG system having a sensor unit comprising a headband 113 that includes a plurality of electrode sensors 111 to provide contact or near contact with the scalp of a user.”) for measuring bioelectrical signals generated by a cerebral cortex of a user's brain (Paragraph [0014] “a sensor unit to acquire electroencephalogram (EEG) signals from one or more EEG sensors arranged to acquire EEG signals from the head of a user” as evidenced by Nunez on page 1 "Most EEG signals originate in the brain's outer layer (the cerebral cortex)" It is known to one in the art that Kim acquiring EEG signals from the head of a user, specifically by being contact with the scalp of the user, the signals are generated by the cerebral cortex of the user’s brain as evidenced by Nunez); a computer device for receiving and analyzing the bioelectrical signals measured by the head-mountable biofeedback apparatus, (Paragraph [0076] “the system is configured to utilize the processing capability of the portable electronic device to coordinate the visual stimulus and the acquisition of the brain activity of the user. In yet a further, or alternative embodiment, the EEG display device will have a separate data-processing unit.” One of ordinary skill in the art would recognize a computer device can be interpreted as a range of devices from a calculator to a supercomputer, but all computer devices would have a processor. In addition, Kim discloses in paragraph [0077] “Alternatively, data processing can be implemented as one of various data processing systems, such as on a personal computer (PC), laptop, and system mobile communication device. In some implementations, the data processing unit can be included in the device structure that includes the wearable EEG sensor unit.”) and providing an audiovisual feedback to the user (Paragraph [00123]  “Neurofeedback is commonly provided using video or sound, with positive feedback for desired brain activity and negative feedback for brain activity that is undesirable.” Kim discloses both a speaker for audio feedback and a screen for visual feedback Paragraph [0074] “For example, each device may include one or more of the following components: processors, display screen, controls (e.g., buttons, switches, touch pads, and/or screens), signal amplifiers, AID (and/or D/A) converters, camera, receiver, antenna, microphone, speaker” The device has been disclosed as an embodiment of neurofeedback (biofeedback) using EEG signals and audiovisual feedback along with the components to produce audiovisual feedback), wherein the audiovisual feedback includes an animation with sound (Paragraph [0037] “Visually stimulation include patterned and unpatterned stimulus, which include diffuse-light flash, checkerboard and grating patterns, transient VERP, steady-state VERP. flash VERPs, images, games, videos, animation and the like.” Paragraph [00123]  “Neurofeedback is commonly provided using video or sound” Paragraph [00100] “Speakers can also be utilized to measure auditory evoked potentials, and deterioration of auditory nerves.” One of ordinary skill in the art would recognize that Kim’s device anticipates an audiovisual feedback device and can provide both sound and video as feedback).
Kim does not disclose the feedback sound is music changing in frequency volume or rhythm in response to brainwaves of the user. Ramirez discloses it is known to use neurofeedback in which the system uses EEG signal measurements from a user to alter the volume and frequency (tempo) of music to provide feedback in real-time in order to treat mental health issues as disclosed in the Abstract. Kim already disclosed the use of animation and sound for neurofeedback. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kim, with replacing the sound neurofeedback as discloses by Kim with the music that varies in frequency and volume in response to brain signals as taught by Ramirez, since such a modification would provide the predictable results of a known treatment for depression and a method of treatment that has become known in the art as “musical neurofeedback”. 
Regarding limitations:
 	“the animation is configured to perform the following when the user consciously directs the brainwaves of the user according to the animation:
(a) reduce delta and theta waves at Broca area in the user's brain 
(b) reduce delta and theta waves at Wernicke area in the user's brain 
(c) reduce a maximum absolute power of theta waves measured from a first electrode of the electrode array at a left hemisphere of the user's brain, and
(d) reduce a maximum absolute power of theta waves measured from a second electrode of the electrode array at a right hemisphere of the user's brain.”
The limitations in paragraph 19 are considered intended use and therefore do not limit the scope of a claim under the broadest reasonable claim interpretation per MPEP 2103(I.)(C.). The system described in paragraphs 17-18 above can perform the limitations in paragraph 19 as the current claims and specification are written, as it provides the same capabilities as the system of the present application. 
Regarding claim 4, Kim further discloses the EEG biofeedback system is further configured to perform a multi-sensory learning process simultaneously with the providing of the audiovisual feedback (Paragraph [0036] “The invention may be used for educational and learning applications, based on a person's psychological type/traits, cognitive skill levels, and any associated psychological profile, for a selected individual or group of individuals; wherein these may include: academic counseling, career counseling, media design for textbooks and electronic pad or computer applications, types of learners and learning modes such as sensory modalities (auditory, tactile, or visual), types of instructors and instructional methods and materials, academic strengths and weaknesses such as concrete verses abstract math learners, the arts, memory retention, mental acuity, training, and the like. The invention can enhance the learning of information, for example, enable the system to customize lessons to individuals and their personalities. Alternatively, the invention may be used for entertainment purposes such as for video games, virtual reality or augmented reality.“ The limitation is that the system must be configured to perform multi-sensory learning simultaneously with audiovisual feedback, which is Kim provides evidence for in the ways the device can be used to teach and the sensory modalities available to teach).
Regarding claim 7, Kim discloses An EEG biofeedback method (Abstract “Methods, systems, and devices are disclosed for monitoring electrical signals of the brain.”) performed by an EEG biofeedback system (Paragraph [0123] “the present invention further comprises a neurofeedback loop.” “Neurofeedback is also called EEG Biofeedback”), comprising a head-mountable (abstract “head-mounted frame”) biofeedback apparatus (Paragraph [0123] “the present invention further comprises a neurofeedback loop. “ “Neurofeedback is also called EEG Biofeedback”), and a computer device (Paragraph [0076] “the system is configured to utilize the processing capability of the portable electronic device to coordinate the visual stimulus and the acquisition of the brain activity of the user. In yet a further, or alternative embodiment, the EEG display device will have a separate data-processing unit.” One of ordinary skill in the art would recognize a computer device can be interpreted as a range of devices from a calculator to a supercomputer, but all computer devices would have a processor. In addition, Kim discloses in paragraph [0077] “Alternatively, data processing can be implemented as one of various data processing systems, such as on a personal computer (PC), laptop, and system mobile communication device. In some implementations, the data processing unit can be included in the device structure that includes the wearable EEG sensor unit.”), wherein the EEG biofeedback method comprises: measuring bioelectrical signals generated by a cerebral cortex of a user's brain by the head-mountable biofeedback apparatus (Paragraph [0014] “a sensor unit to acquire electroencephalogram (EEG) signals from one or more EEG sensors arranged to acquire EEG signals from the head of a user” as evidenced by Nunez on page 1 "Most EEG signals originate in the brain's outer layer (the cerebral cortex)" It is known to one in the art that Kim acquiring EEG signals from the head of a user, specifically by being contact with the scalp of the user, the signals are generated by the cerebral cortex of the user’s brain as evidenced by Nunez); receiving and analyzing, by the computer device, the bioelectrical signals measured by the head-mountable biofeedback apparatus (Paragraph [0076] “the system is configured to utilize the processing capability of the portable electronic device to coordinate the visual stimulus and the acquisition of the brain activity of the user. In yet a further, or alternative embodiment, the EEG display device will have a separate data-processing unit.” Paragraph [0077] “Alternatively, data processing can be implemented as one of various data processing systems, such as on a personal computer (PC), laptop, and system mobile communication device. In some implementations, the data processing unit can be included in the device structure that includes the wearable EEG sensor unit.”), and providing, by the computer device, an audiovisual feedback to the user (Paragraph [00123]  “Neurofeedback is commonly provided using video or sound, with positive feedback for desired brain activity and negative feedback for brain activity that is undesirable.” Kim discloses both a speaker for audio feedback and a screen for visual feedback Paragraph [0074] “For example, each device may include one or more of the following components: processors, display screen, controls (e.g., buttons, switches, touch pads, and/or screens), signal amplifiers, AID (and/or D/A) converters, camera, receiver, antenna, microphone, speaker” The device has been disclosed as an embodiment of neurofeedback (biofeedback) using EEG signals and audiovisual feedback along with the components to produce audiovisual feedback), wherein the audiovisual feedback includes an animation with sound (Paragraph [0037] “Visually stimulation include patterned and unpatterned stimulus, which include diffuse-light flash, checkerboard and grating patterns, transient VERP, steady-state VERP. flash VERPs, images, games, videos, animation and the like.” Paragraph [00123]  “Neurofeedback is commonly provided using video or sound” Paragraph [00100] “Speakers can also be utilized to measure auditory evoked potentials, and deterioration of auditory nerves.” One of ordinary skill in the art would recognize that Kim’s device anticipates an audiovisual feedback device and can provide both sound and video as feedback).
Kim does not disclose the feedback sound is music changing in frequency volume or rhythm in response to brainwaves of the user. Ramirez discloses it is known to use neurofeedback in which the system uses EEG signal measurements from a user to alter the volume and frequency (tempo) of music to provide feedback in real-time in order to treat mental health issues as disclosed in the Abstract. Kim already disclosed the use of animation and sound for neurofeedback. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kim, with replacing the sound neurofeedback as disclosed by Kim with the music that varies in frequency and volume in response to brain signals as taught by Ramirez, since such a modification would provide the predictable results of a known treatment for depression and a method of treatment that has become known in the art as “musical neurofeedback”. 
Regarding limitations:
 “the animation is configured to perform the following when the user consciously directs the brainwaves of the user according to the animation:
(a) reduce delta and theta waves at Broca area in the user's brain 
(b) reduce delta and theta waves at Wernicke area in the user's brain 
(c) reduce a maximum absolute power of theta waves measured from a first electrode of the electrode array at a left hemisphere of the user's brain, and
(d) reduce a maximum absolute power of theta waves measured from a second electrode of the electrode array at a right hemisphere of the user's brain.”
The limitations in paragraph 24 are considered intended use and therefore does not limit the scope of a claim under the broadest reasonable claim interpretation per MPEP 2103(I.)(C.). The method described in paragraphs 22-23 above can perform the limitations in paragraph 24 as the current claims and specification are written, as it provides the same capabilities as the method of the present application. 
Regarding claim 8, Kim further discloses the EEG biofeedback method is further configured to perform a multi-sensory learning process simultaneously with the providing of the audiovisual feedback (Paragraph [0036] “The invention may be used for educational and learning applications, based on a person's psychological type/traits, cognitive skill levels, and any associated psychological profile, for a selected individual or group of individuals; wherein these may include: academic counseling, career counseling, media design for textbooks and electronic pad or computer applications, types of learners and learning modes such as sensory modalities (auditory, tactile, or visual), types of instructors and instructional methods and materials, academic strengths and weaknesses such as concrete verses abstract math learners, the arts, memory retention, mental acuity, training, and the like. The invention can enhance the learning of information, for example, enable the system to customize lessons to individuals and their personalities. Alternatively, the invention may be used for entertainment purposes such as for video games, virtual reality or augmented reality.“ The limitation is that the method must be configured to perform multi-sensory learning simultaneously with audiovisual feedback, which is Kim provides evidence for in the ways the method can be used to teach and the sensory modalities are available to teach).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2016182974A1) and Ramirez (“Musical neurofeedback for treating depression in elderly people”, NPL Cite W, 2015)  as applied to claim 1 above, and further in view of BrainMaster Technologies ("Electrode Positions. Neurofeedback, qEEG, biofeedback, and more", NPL Cite V, Page 2).
Regarding claim 2, Kim discloses "Multiple headbands 113 can be used to secure the head- mounted display EEG device 101 near the front of the user's head and the sensors 111 to measure different cross sections of the head (Paragraph [0047]). Kim does not disclose the delta and theta waves at the Broca area are measured by electrodes F3, F7, and FC5 of the electrode array. The electrodes regardless of placement would measure the signal from the brain  which the delta and theta power levels are deciphered among the different brain waves, to include delta and theta waves along with alpha and beta, so the delta and theta waves are not limited by location nor measurement. BrainMaster Technologies teaches that Broca's area is located in Brodmann areas #44L and #45L, in addition to disclosing the electrode positions FC5, F3, F7 are the closest to Brodmann areas #44L and #45L.  Since the Kim has disclosed the ability to move the sensors as needed and the electrode positions are standard in the art, it would have been apparent to move Kim’s sensors to the claimed positions depending on the area’s targeted. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kim, with placing the electrodes at FC5, F3, F7 locations as taught by BrainMaster Technologies, since such a modification would provide the predictable results of utilizing Kim's ability to move the electrodes anywhere on the scalp to target the Broca's area for EEG signal measurement by placing the electrodes at the location closest to the target area.
Regarding claim 3, Kim does not disclose the activity of the delta and theta waves at the Wernicke area are measured by electrode T7 of the electrode array. The electrodes regardless of placement would measure the signal from the brain  which the delta and theta power levels are deciphered among the different brain waves, to include delta and theta waves along with alpha and beta, so the delta and theta waves are not limited by location nor measurement. BrainMaster Technologies teaches that Wernicke's area is located in Brodmann area #22L, in addition to disclosing the electrode position T7 is the closest to Brodmann area #22L. Since the Kim has disclosed the ability to move the sensors as needed and the electrode positions are standard in the art, it would have been apparent to move Kim’s sensors to the claimed positions depending on the areas targeted.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kim, with placing the electrodes at T7 as taught by BrainMaster Technologies, since such a modification would provide the predictable results of utilizing Kim's ability to move the electrodes anywhere on the scalp to target the Wernicke's area for EEG signal measurement by placing the electrode at the location closest to the target area.
Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art either singly or in combination does not suggest the limitations of claim 5 in combination with claims 1 and 4. The prior teaches biofeedback system where the user is able to perform daily activities, such as reading, while being in the act of biofeedback and also a device able to provide teaching materials simultaneously with the neurofeedback (Kim, disclosed supra). Prior art also discloses performing reading exercises while performing neurofeedback. The prior art does not explicitly teach a multi-sensory learning process that includes using pictures, sounds, and videos, to teach letters or predetermined texts to the user while the user is receiving biofeedback. 
Regarding claim 9, the prior art either singly or in combination does not suggest the limitations of claim 9 in combination with claims 7 and 8. The prior teaches biofeedback method where the user is able to perform daily activities, such as reading, while being in the act of biofeedback and also a method able to provide teaching materials simultaneously with the neurofeedback (Kim, disclosed supra). Prior art also discloses performing reading exercises while performing neurofeedback. The prior art does not explicitly teach a multi-sensory learning process that includes using pictures, sounds, and videos, to teach letters or predetermined texts to the user while the user is receiving biofeedback. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791